DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 01/06/2022, with respect to current claims 21-24 and 28-36 have been fully considered and are persuasive.  As stated in the Non-Final office action mailed on 11/26/2021, the previous 103 rejection in the Final office action on 01/25/2021 has been withdrawn. 
The previous claim objections regarding claims 21, 23, 28-31 and 35 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 21-24 and 28-36 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below for current amendments/changes and for authorization from Attorney Patrick A. Doody).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Patrick A. Doody, Reg. No. 35,022, on January 14th, 2022.
The application has been amended as follows: 

Amended, independent claim 21 recites “adding a salt-forming base selected from the group consisting of Na2CO3, NaHCO3, and mixtures thereof to the water thereby to enrich the water with dissolved sodium sulphate, to increase a pH of the water, and to form calcium carbonate;” on lines 3-6.
Amend claim 21 to instead recite “adding a salt-forming base selected from the group consisting of Na2CO3, NaHCO3, and mixtures thereof to the water to produce a solution enriched with dissolved sodium sulphate, to increase a pH of the water, and to form calcium carbonate;” on lines 3-6 for further clarity.

Amended, independent claim 21 recites “precipitating and removing the calcium carbonate from the dissolved sodium sulphate enriched water, to avoid gypsum fouling of membranes of a subsequent membrane separation stage employed to provide clean water;” on lines 7-9.
Amend claim 21 to instead recite “precipitating and removing the calcium carbonate from the solution;” on lines 7-9 for further clarity.

Amended, independent claim 21 recites “treating the dissolved sodium sulphate enriched water at a temperature T1 in a first membrane separation stage to provide clean water and a first brine wherein a concentration of the dissolved sodium the sodium sulphate enriched water, and wherein T1 is above a saturation temperature of the dissolved sodium sulphate in the water;” on lines 10-17.
Amend claim 21 to instead recite “treating the solution at a temperature T1 in a first membrane separation stage to provide clean water and a first brine, wherein a concentration of the dissolved sodium sulphate in the first brine is higher than a concentration of the dissolved sodium sulphate in the solution, and wherein the temperature T1 is above a saturation temperature of the dissolved sodium sulphate in the solution;” on lines 10-17 for further clarity. 

Amended, independent claim 21 recites “wherein the temperature T1 and the temperature T2 are both selected so that the dissolved sodium sulphate in the dissolved sodium sulphate enriched water has a solubility in water at the temperature T1 which is at least 1.5 times the solubility of the dissolved sodium sulphate in water at the temperature T2.” on lines 28-31.
Amend claim 21 to instead recite “wherein the temperature T1 and the temperature T2 are both selected so that a solubility of the dissolved sodium sulphate in the solution at the temperature T1 is at least 1.5 times a solubility of the dissolved sodium sulphate in the first brine at the temperature T2.” on lines 28-31 for further clarity.

Amended, dependent claim 23 recites “in which said temperature T1 and said temperature T2 are selected so that the solubility of the dissolved sodium sulphate in water at said temperature T1 is at least 2 times, preferably at least 2.5 times, more preferably at least 3 times, even more preferably at least 3.5 times the solubility of the dissolved sodium sulphate in water at said temperature T2.” on lines 1-6.
Amend claim 23 to instead recite “in which the temperature T1 and the temperature T2 are both selected so that the solubility of the dissolved sodium sulphate in the solution at the temperature T1 is at least 2 times, preferably at least 2.5 times, more preferably at least 3 times, even more preferably at least 3.5 times the solubility of the dissolved sodium sulphate in the first brine at the temperature T2.” on lines 1-6 for further clarity.

Amended, dependent claim 28 recites “includes metals in addition to Ca and in which adding the salt-forming base selected from the group consisting of Na2CO3, NaHCO3, and mixtures thereof to the water induces precipitation of one or more of the metals, the process further including removing the one or more precipitated metals from the dissolved sodium sulphate enriched water prior to the dissolved sodium sulphate enriched water being treated in the first membrane separation stage.” on lines 2-7.
Amend claim 28 to instead recite “includes metals in addition to the Ca and in which adding the salt-forming base selected from the group consisting of Na2CO3, NaHCO3, and mixtures thereof to the water induces precipitation of one or more of the metals, the process further including removing the one or more precipitated metals from the solution prior to the solution being treated in the first membrane separation stage.” on lines 2-7 for further clarity.

Amended, dependent claim 29 recites “to increase the concentration of the dissolved sodium sulphate in the dissolved sodium sulphate enriched water being treated in the first membrane separation stage.” on lines 2-4.
Amend claim 29 to instead recite “to increase the concentration of the dissolved sodium sulphate in the solution being treated in the first membrane separation stage.” on lines 2-4 for further clarity.

Amended, dependent claim 31 recites “cooling the third brine to a temperature T4 to precipitate an additional portion of the dissolved sodium sulphate from the third brine and separating the additional portion of the dissolved sodium sulphate that precipitated from the third brine thereby producing a fourth brine, the” on lines 2-5.
Amend claim 31 to instead recite “cooling the third brine to a temperature T4 to precipitate a portion of the dissolved sodium sulphate from the third brine and separating the portion of the dissolved sodium sulphate that precipitated from the third brine thereby producing a fourth brine, the” on lines 2-5 for further clarity.

Amended, dependent claim 35 recites “in the water prior to the dissolved sodium sulphate enriched water being treated in the first membrane separation stage.” on lines 2-3.
the solution being treated in the first membrane separation stage.” on lines 2-3 for further clarity.

Amended, dependent claim 36 recites “in which the membranes of at least one of the first membrane separation stage and the second membrane separation stage are ultrafiltration membranes, the process including treating the clean water from the first membrane separation stage employing the ultrafiltration membranes and/or from the second membrane separation stage employing the ultrafiltration membranes in a reverse osmosis stage to remove monovalent ions from the clean water.” on lines 1-7.
Amend claim 36 to instead recite “in which the first membrane separation stage and the second membrane separation stage are ultrafiltration membranes, the process including treating the clean water from the first membrane separation stage employing the ultrafiltration membranes and/or treating the clean water from the second membrane separation stage employing the ultrafiltration membranes in a reverse osmosis stage to remove monovalent ions.” on lines 1-7 for further clarity.

Allowable Subject Matter
Claims 21-24 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 21, Ukai et al. (U.S. 2016/0115061 A1) (hereinafter “Ukai”) and Dette et al. (U.S. 2015/0210562 A1) (hereinafter “Dette”) are considered the closest prior arts.  Specifically, Ukai teaches a process to treat water that includes Ca and sulphate (see Ukai FIG. 1, a cooling tower blowdown water a water treatment system…cooling tower blowdown water…”) (see Ukai paragraph 8 – “…requires the addition of sodium carbonate for the purpose of treatment…”) (see Ukai paragraph 12 – “…a water treatment system…which supplies a scale inhibitor to water to be treated that contains at least a salt and silica…which adjusts a pH of the water to be treated…a first desalinating apparatus…removes salts in the water to be treated and separates the water into first reclaimed water and first concentrated water…”) (see Ukai paragraph 13 – “…a second desalinating apparatus…”) (see Ukai paragraph 15 – “…a third desalinating apparatus…”) (see Ukai paragraph 18 – “…which decreases a calcium carbonate concentration in the water to be treated…”) (see Ukai paragraph 50 – “This cooling tower blowdown water 12 contains an abundance of Ca2+, SO42-, carbonate ions…the water has…50 mg/L of Ca ions…120 mg/L of SO4 ions…”), the process comprising:
adding a salt-forming base (scale inhibitor) to the water to produce a solution (see Ukai FIGS. 4-5, a scale inhibitor supplying unit 14a including a scale inhibitor 13) (see Ukai paragraph 12 – “…a water treatment system…which supplies a scale inhibitor to water to be treated that contains at least a salt and silica…which adjusts a pH of the water to be treated…a first desalinating apparatus…removes salts in the water to be treated and separates the water into first reclaimed water and first concentrated water…”) (see Ukai paragraph 48 – “…a first scale inhibitor-supplying unit 14a, which supplies a scale inhibitor 13…water to be treated, that contains at least a salt and silica…”), to increase a pH of the water (see Ukai FIGS. 4-5, a first pH-adjusts a pH of the water to be treated…a first desalinating apparatus…removes salts in the water to be treated and separates the water into first reclaimed water and first concentrated water…”) (see Ukai paragraph 48 – “…a first pH-adjusting unit 16A…using a pH-adjusting agent 15…”), and to form calcium carbonate (see Ukai paragraph 18 – “…which decreases a calcium carbonate concentration in the water to be treated…”) (see Ukai paragraph 70 – “…simulation results of pH dependence of the precipitation quantity of calcium carbonate…”) (see Ukai paragraph 71 – “…calcium carbonate precipitates when the pH is over 5…”) (see Ukai paragraph 137 – “…the solubility of calcium carbonate is low in this pH range.  When the calcium carbonate becomes supersaturated, it precipitates and settles on the bottom of the first settling unit 63A.”);
precipitating and removing the calcium carbonate from the solution (see Ukai FIGS. 4-5, a first settling unit 63A) (see Ukai paragraph 18 – “…which decreases a calcium carbonate concentration in the water to be treated…”) (see Ukai paragraph 70 – “…simulation results of pH dependence of the precipitation quantity of calcium carbonate…”) (see Ukai paragraph 71 – “…calcium carbonate precipitates when the pH is over 5…”) (see Ukai paragraph 101 – “…calcium carbonate tends to precipitate at pH of not less than 10…deposition of calcium carbonate is suppressed in the first crystallizing tank 21A.”) (see Ukai paragraph 134 – “In the first settling unit 63A…and carbonate ions are crudely removed in advance as calcium carbonate from the water to be treated.”) (see Ukai paragraph 137 – “…the solubility of calcium the calcium carbonate becomes supersaturated, it precipitates and settles on the bottom of the first settling unit 63A.”) (see Ukai paragraph 139 – “The settled calcium carbonate and metal hydroxides are discharged from the bottom of the first settling unit 63A.”);
treating the solution in a first membrane separation stage to provide clean water and a first brine (see Ukai FIGS. 4-5, a first desalinating apparatus 19A) (see Ukai paragraph 48 – “…a first desalinating apparatus 19A…removes salts in the blowdown water 12 and separates the water into first reclaimed water 17A (‘clean water’) and first concentrated water 18A (‘a first brine’)…”) (see Ukai paragraph 54 – “…the first desalinating apparatus 19A and a second desalinating apparatus 19B include reverse osmosis membrane apparatuses (RO) having reverse osmosis membranes 19a and 19b.  A nanofiltration membrane (NF)…can also be applied appropriately instead of this reverse osmosis membrane apparatus.”);
separating and precipitating a portion of the first brine (first concentrated water 18A) thereby producing a second brine (see Ukai FIGS. 4-5, a second settling unit 63B) (Examiner’s note:  Examiner is broadly interpreting ‘a second brine’ as a stream exiting the second settling unit 63B and flowing towards a second desalinating apparatus 19B) (see Ukai paragraph 48 – “…separates the water into first reclaimed water 17A and first concentrated water 18A…”) (see Ukai paragraph 149 – “The first concentrated water 18A…is fed to the second settling unit 63B…calcium carbonate and metal hydroxides settle and are removed from the first concentrated water 18A.  Settled calcium carbonate and metal hydroxides having low solubility in water are discharged from the bottom of the second settling unit 63B.”); and
a second desalinating apparatus 19B include reverse osmosis membrane apparatuses (RO) having reverse osmosis membranes 19a and 19b.  A nanofiltration membrane (NF)…can also be applied appropriately instead of this reverse osmosis membrane apparatus.”) (see Ukai paragraph 124 – “The first concentrated water 18A from which calcium sulfate 20 was separated is fed to the downstream second desalinating apparatus 19B.  Water that passes through the downstream second desalinating apparatus 19B is recovered as reclaimed water 17B (‘clean water’).  Concentrated water 18B (‘third brine’)…and therefore the amount of reclaimed water 17 is the total of the first reclaimed water 17A and the second reclaimed water 17B, and the water recovery rate is improved…”).
Dette further teaches a system and process for desalinating water including a computer system using level and temperature measurement instruments for controlling desalination, crystallization and additional treating/separating steps to produce a purified product at appropriate temperatures (see Dette paragraph 1 – “The present invention relates to a process for desalination of saline solutions…”) (see Dette paragraph 9 – “…comprising the steps of:  (i) passing a feed stream of saline solution in a first desalination step through a reverse osmosis membrane desalination plant…to form a first product water stream…and a first byproduct stream…wherein (ii) the first byproduct stream is passed in a second desalination step…to form a second product water stream…and a second byproduct stream…”) (see Dette paragraph 16 – “…the a temperature between about -1 to about -4°C…having a third desalination step, the second byproduct stream is crystallized at a temperature between about -4 to about -13…at lower temperatures there is a greater risk of forming salt crystals and carbonate…”) (see Dette paragraph 39 – “The heating and cooling requirements of the crystallization units are varying as a function of time…The crystallization units may be conveniently controlled by a computer system using level and temperature measurement instruments…”) (see Dette paragraphs 42-44, 46 and 48 further discussing temperature) (see Dette paragraph 58 – “An energy section provided the process with heat transfer medium (HTM) of the required temperature…an electrical heater for heating and a heat exchanger for cooling by water…Specific temperatures during crystallization, partial melting and total melting were maintained…”) (see Dette paragraph 59 – “The pilot plant was equipped with a computer system to control, maintain and record the temperature gradients.”) (see Dette paragraph 74 – “The HTM temperature was varied…The final temperature for crystallization was different for the different examples in order to observe the effect on the water recovery…”) (see Dette paragraph 76 – “…at a variety of operating temperatures…an optimum is achieved…”).
However, the combination does not explicitly teach adding a salt-forming base selected from the group consisting of Na2CO3, NaHCO3, and mixtures thereof to the water to produce a solution enriched with dissolved sodium sulphate, treating the solution at a temperature T1, wherein a concentration of the dissolved sodium sulphate in the first brine is higher than a concentration of the dissolved sodium sulphate in the solution, and wherein the temperature T1 is above a saturation temperature of the dissolved sodium sulphate in the solution, cooling the first brine to a temperature T2 to precipitate a portion of the dissolved sodium sulphate from the first brine, the temperature T2 being below the temperature T1 but above a freezing temperature of the first brine, heating the second brine to a temperature above a saturation temperature of the dissolved sodium sulphate in the second brine, and treating the second brine at a temperature T3 above the saturation temperature of the dissolved sodium sulphate in the second brine, wherein the temperature T1 and the temperature T2 are both selected so that a solubility of the dissolved sodium sulphate in the solution at the temperature T1 is at least 1.5 times a solubility of the dissolved sodium sulphate in the first brine at the temperature T2, as recited in amended, independent claim 21, and as argued by Applicant on pages 7-13 of the Remarks section filed on 06/24/2021.
Furthermore, Applicant argues on page 8 of the Remarks section filed on 06/24/2021 “…the inventors believe that…the membrane separation process of claim 21 is more economical and beneficial than a membrane separation process for treating water contaminated with calcium and sulphate that does not employ the addition of Na2CO3 and/or NaHCO3…as a result of avoiding membrane fouling…”, which is found persuasive.
In addition, Applicant argues on page 9 of the Remarks section filed on 06/24/2021 “The method of Ukai thus produces gypsum, makes use of anti-scalants, treats water contaminated with gypsum…and requires a series of complicated pH adjustment steps and the use of seed crystals.  In contrast, the process of claim 21 does not require scale inhibitors, avoids treating water contaminated with gypsum in a 
Additionally, Applicant argues on page 13 of the Remarks section filed on 06/24/2021 “…by adding Na2CO3 and/or NaHCO3 prior to a membrane separation step.  The addition of either or both of these two bases undesirably increases the load…In the present invention, the downside of an increased pressure required for the first membrane separation process resulting from the addition of Na2CO3 or NaHCO3 is advantageously countered by the lower pressure required for the second membrane separation step as a result of the intermediate cooling and precipitation of the sodium sulphate from the brine, made possible as a result of the strong temperature dependence of sodium sulphate solubility in water, which step and which advantage would not have been obvious from the teachings of Ukai or Dette.”, which is found persuasive.
Corresponding dependent claims 22-24 and 28-36 further limit the subject matter of independent claim 21, and thus are also allowable at least for the same reasons as independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773